1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     KARLA VANESSA CHAVARRIA,                       CASE NOS. 19-cv-00431-LAB (LL)
11
                                                              05-cr-01456-LAB
                                    Petitioner,
12
                        vs.                         ORDER REGARDING RESPONSE TO
13                                                  NOTICE OF DOCUMENT
     UNITED STATES OF AMERICA,                      DISCREPANCY
14
                                  Respondent.
15                                                  [Dkt. No. 127]
16
17         On September 9, 2019, the Court received Karla Vanessa Chavarria’s Response
18   to Notice of Document Discrepancy, which it ordered to be filed nunc pro tunc. Dkt. No.
19   127. Chavarria’s Response again requests that this Court (see Dkt. No. 122) deny the
20   United States’s June 7, 2019 request for a continuance (Dkt. No. 119) granted on June
21   10, 2019 (Dkt. No. 120). Because there is no basis for reconsidering the Court’s June
22   10, 2019 order, Chavarria’s request is DENIED.
23
24         IT IS SO ORDERED.
25   Dated: September 12, 2019
26                                                HONORABLE LARRY ALAN BURNS
                                                  Chief United States District Judge
27
28



                                              -1-
